DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter H. Wong U.S. Patent 7,070,231 B2 (Wong) in view of Yoshiako Kawai et al. U.S. Patent 5,921,858 (Kawai).
Regarding claims 1, 12, and 20, Wong discloses a ventilation mat comprising: a ventilation mat body (Figure 1 Element 12 and 14); and a ventilation guide (Element 38) with a fan attachment hole provided at one end thereof (hole of Element 36 along Element 38), wherein the ventilation mat body comprises: a first base material having an air-permeable three-dimensional structure; an air-permeable cover that is formed of a cloth, is entirely air-permeable, and covers a surface of the first base material (Column 3 Line 44-67); a side barrier that has an air permeability lower than that of the air-permeable cover, and covers an outer periphery of the first base material other than the connection hole (Column 4 Lines 8-22) wherein a mask sheet (Element 72, Wong) is attached to the air-permeable cover.  Wong does not directly disclose the mask to have a permeability lower than that of the air-permeable cover.  Wong discloses the variable material properties of the mask layer (element 72; Column 4 Line 8-22).  Material properties appropriately selected to improve 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Wong as taught by Kawai to include Kawai’s ventilation guide material and engagement to the mat body.  Such a modification would provide a means to provide an air source for circulation within the mat body.  
Regarding claims 2, 10, and 18, Wong in view of Kawai discloses the ventilation mat wherein the air-permeable cover is a nonwoven fabric (Column 4 Lines 1-7, Wong). 
Regarding claims 3 and 11, Wong in view of Kawai discloses the ventilation mat wherein the side barrier is fixed to the first base material by sewing or adhesion (Figure 4 Element 66; Column 4 Line 8-22, Wong).  
Regarding claims 4, 19, Wong in view of Kawai discloses the ventilation mat wherein Page 2 of 4Supplemental Preliminary Amendment for Docket No. HIB19311PCTUSa detachment preventing part that projects from the ventilation guide and has a width larger than that of the ventilation guide is provided at an end of the second base material on a 
Regarding claim 5, Wong in view of Kawai discloses the ventilation mat wherein a mask sheet (Element 72, Wong) is attached to the air-permeable cover.  Wong in view of Kawai does not directly disclose the mask to have a permeability lower than that of the air-permeable cover.  Material properties appropriately selected to improve the permeable features of the mat is a common and obvious modification well known in the art.  Wong in view of Kawai does not directly disclose the mask to be oriented so that an exposed area per unit area of the air-permeable cover increases as a distance from the connection hole is longer.  The diminishing distribution of air flow from the air source is a commonly known property.  It would be obvious to provide a pattern or alternative orientation and arrangement of the mask to control the distribution of the air flow throughout the mat.  
 Regarding claims 6, 13, and 17, Wong in view of Kawai discloses the ventilation mat wherein the ventilation mat body comprises a first ventilation mat body (Figure 1 Element 12, Wong), and a second ventilation mat body (Figure 1 Element 14, Wong), that is provided distant from the first ventilation mat body, the connection hole and at least one first ventilation hole are provided in the side barrier of the first ventilation mat body, and a second ventilation hole corresponding to the first ventilation hole is provided in the side barrier of the second ventilation mat body at a position facing the first ventilation hole in an installed state of the ventilation mat (Element 48, Column 3 Line 32-44, Wong).  
Regarding claims 7, 14, and 21, Wong in view of Kawai discloses the ventilation mat and the side barrier and the ventilation mat body are fixed to each other by a fastener (Figure 1 Element 18 and 28, Column 4 Lines 8-22, Wong).  Wong in view of Kawi does not directly disclose the side barrier to be made of a resin film.  Material modification is common and well known in the art that resin film is an air impermeable material.  Such a modification would provide a means to prevent air exiting from select areas through the mat.  
Regarding claim 9, Wong discloses a ventilation mat comprising: a ventilation mat body (Figure 1 Element 12 and 14); and a ventilation guide (Element 38) with a fan attachment hole provided at one end thereof (hole of Element 36 along Element 38), wherein the ventilation mat body comprises: a first base material having an air-permeable three-dimensional structure; an air-permeable cover that is formed of a cloth, is entirely air-permeable, and covers a surface of the first base material (Column 3 Line 44-67); a side barrier that has an air permeability lower than that of the air-permeable cover, and covers an outer periphery of the first base material other than the connection hole (Column 4 Lines 8-22) wherein a mask sheet (Element 72, Wong) is attached to the air-permeable cover.  Wong does not directly disclose the ventilation guide to be a non-air permeable tube.  Kawai discloses a ventilation mat wherein the ventilation guide is a non-air-permeable tube, and comprises a ventilation path formed inside thereof by a second base material having an air-permeable three-dimensional structure; the other end of the ventilation guide being connected to a connection hole provided on a side surface of the ventilation mat body (Figure 2 Element 12, 12A, 18; Column 4 Line 61-65).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Wong as taught by Kawai to include Kawai’s ventilation guide 
Wong in view of Kawai discloses the ventilation mat wherein Page 2 of 4Supplemental Preliminary Amendment for Docket No. HIB19311PCTUSa detachment preventing part that projects from the ventilation guide and has a width larger than that of the ventilation guide is provided at an end of the second base material on a connection hole side, and a notched part having a shape corresponding to the shape of the detachment prevention part is provided in the vicinity of the connection hole of the first base material; wherein the side barrier secures the detachment preventing part to the notched part (Figure 21-26 Element 241, 232 engagement to the mat, Column 10 Lines 39-Column 12 Line 64, Kawai).  Such a modification would provide a means to securely fasten the air source for containing the circulation within the mat.
Regarding claim 16, Wong discloses a ventilation mat comprising: a ventilation mat body (Figure 1 Element 12 and 14); and a ventilation guide (Element 38) with a fan attachment hole provided at one end thereof (hole of Element 36 along Element 38), wherein the ventilation mat body comprises: a first base material having an air-permeable three-dimensional structure; an air-permeable cover that is formed of a cloth, is entirely air-permeable, and covers a surface of the first base material (Column 3 Line 44-67); a side barrier that has an air permeability lower than that of the air-permeable cover, and covers an outer periphery of the first base material other than the connection hole (Column 4 Lines 8-22) wherein a mask sheet (Element 72, Wong) is attached to the air-permeable cover.  Wong does not directly disclose the ventilation guide to be a non-air permeable tube.  Kawai discloses a ventilation mat wherein the ventilation guide is a non-air-permeable tube, and comprises a ventilation path formed inside thereof by a second base material having an air-permeable three-dimensional structure; the other end of the ventilation guide being 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Wong as taught by Kawai to include Kawai’s ventilation guide material and engagement to the mat body.  Such a modification would provide a means to provide an air source for circulation within the mat body.  
Wong in view of Kawai discloses the ventilation mat wherein the ventilation mat body comprises a first ventilation mat body (Figure 1 Element 12, Wong), and a second ventilation mat body (Figure 1 Element 14, Wong), that is provided distant from the first ventilation mat body, the connection hole and at least one first ventilation hole are provided in the side barrier of the first ventilation mat body, and a second ventilation hole corresponding to the first ventilation hole is provided in the side barrier of the second ventilation mat body at a position facing the first ventilation hole in an installed state of the ventilation mat (Element 48, Column 3 Line 32-44, Wong).  

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter H. Wong U.S. Patent 7,070,231 B2 (Wong) in view of Yoshiako Kawai et al. U.S. Patent 5,921,858 (Kawai) further in view of Makoto Kan et al. U.S. Patent 6,386,577 B1 (Kan).
Regarding claims 8, 15, Wong in view of Kawai discloses the ventilation mat discloses the first and second ventilation mat body (Element 12 and 14, Wong) with first and second ventilation holes (Element 48, Wong).  Wong in view of Kawai does not directly disclose a pulling-in member.  Kan discloses a seat assembling comprising a mat body wherein a pulling-in member retains the mat body along the seat frame (Figure 2 Element 30-32).  

Wong in view of Kawai in view of Kan does not directly disclose the ventilation hole to be 0.2-2 times the thickness of the mat body.  Dimensional modification is common and well known in the art.  It would be an obvious to provide a variation in the dimension of the hole and thickness of the mat to modify the flow and distribution of air throughout the mat.  
Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive.
	Applicant argues that the prior art cited does not teach “a mask sheet having a permeability lower than that of the air-permeable cover is attached to the air-permeable cover” and “an exposed area per unit area of the air-permeable cover increases as a distance from the connection hole is longer.”
Wong discloses the mask sheet and layer comprised of the ventilation mat may vary with air permeable or impermeable properties and also the desired design specification of the user or manufactures.  Further alternative variations include the addition of a second air permeable layer to contribute to the desired material properties for the apparatus.  
The diminishing distribution of air flow from the air source is a commonly known property. The arrangement and of the mask along the mat would control the air flow along the mat.  This is a design modification well known in the art to arrange the mask in patterns and positions that yield the desired air flow.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHIN H KIM/Primary Examiner, Art Unit 3636